       Case 2:16-md-02724-CMR Document 1295 Filed 03/12/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                      MDL 2724
  IN RE: GENERIC PHARMACEUTICALS                      16-MD-2724
    PRICING ANTITRUST LITIGATION                      HON. CYNTHIA M. RUFE




  THE UNITED STATES’ STATEMENT OF INTEREST IN RESPONSE TO SPECIAL
    MASTER DAVID H. MARION’s THIRD REPORT AND RECOMMENDATION
                RELATING TO BELLWETHER SELECTION


       Intervenor United States respectfully submits this statement of interest in response to

Special Master David H. Marion’s Third Report and Recommendation Relating to Bellwether

Selection.

       The United States takes no position on the ultimate question of which collection of

plaintiffs, defendants, and allegations present the best candidate for a bellwether trial. Even so,

we submit this statement of interest to acknowledge that the United States’ impending request to

extend the limited stay of depositions may practically impact the Court’s decision.

       The parties have held productive discussions about the requested extension of the stay

and any potential effect it may have on bellwether selection. Based on these discussions, we are

optimistic that any bellwether may be feasible, even with a limited stay. As the United States’

requested stay likely narrows over time—and if the parties can sequence discovery to prioritize

depositions of individuals unaffected by the stay—this matter should be able to progress

efficiently no matter which bellwether is selected.




                                                  1
       Case 2:16-md-02724-CMR Document 1295 Filed 03/12/20 Page 2 of 3




       The United States will address in detail the requested stay by March 26, 2020. In this

filing, we write only to address the possibility that the requested stay and bellwether selection

share some common issues.



Dated: March 12, 2020




                                                      /s/ Nathan Brenner
                                                      Nathan Brenner
                                                      Jay Owen
                                                      U.S. Department of Justice
                                                      Antitrust Division
                                                      450 5th Street, NW, Suite 11300
                                                      Washington, DC 20530
                                                      Telephone: (202) 598-2649
                                                      nathan.brenner@usdoj.gov

                                                      Counsel for Intervenor United States of
                                                      America




                                                 2
       Case 2:16-md-02724-CMR Document 1295 Filed 03/12/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I caused a true and correct copy of the

foregoing document and its exhibits to be served upon the parties of record via ECF.


                                                    /s/ Nathan Brenner
                                                    Nathan Brenner
                                                    Jay Owen
                                                    U.S. Department of Justice
                                                    Antitrust Division
                                                    450 5th Street, NW, Suite 11300
                                                    Washington, DC 20530
                                                    Telephone: (202) 598-2649
                                                    nathan.brenner@usdoj.gov

                                                    Counsel for Intervenor United States of
                                                    America




                                                3
